Revised October 26, 1996

                    UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                 _____________________________________

                              No. 98-50268
                 _____________________________________

                            GEORGE CORDOVA,

                                               Petitioner-Appellant,

                                VERSUS

                       GARY L. JOHNSON, Director,
                 Texas Department of Criminal Justice,
                         Institutional Division,

                                                  Respondent-Appellee.

     ______________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
     ______________________________________________________
                         October 6, 1998

Before HIGGINBOTHAM, DAVIS, and DENNIS, Circuit Judges.

DAVIS, Circuit Judge:

     George Cordova, a Texas death row inmate, seeks a certificate

of probable cause to appeal the district court's dismissal of his

habeas petition.    We deny the certificate.

                                  I.

     Cordova was first convicted for the capital murder of Jose M.

Hernandez and sentenced to death in 1982.         The Texas Court of

Criminal Appeals affirmed Cordova's conviction and sentence on

direct appeal.     Cordova v. State, 698 S.W.2d 107 (Tex. Crim. App.

1985), cert. denied, 476 U.S. 1101, 106 S.Ct. 1942, 90 L.Ed.2d 352
(1986).      This court, however, overturned Cordova's conviction

because the trial court failed to instruct the jury on lesser

included offenses.     Cordova v. Lynaugh, 838 F.2d 764 (5th Cir.

1988), cert. denied, 486 U.S. 1061, 108 S.Ct. 2832, 100 L.Ed.2d 932

(1988).

     Cordova was retried in June 1989 and was again convicted of

capital murder.    The jury affirmatively answered the two special

issues submitted under former article 37.071(b) of the Texas Code

of Criminal Procedure, and the trial court sentenced Cordova to

death by lethal injection.    The Court of Criminal Appeals affirmed

Cordova's conviction and sentence, Cordova v. State, No. 70,926

(Tex. Crim. App., April 27, 1994), and the Supreme Court denied

Cordova's petition for writ of certiorari.     Cordova v. Texas, 513

U.S. 1020, 115 S.Ct. 585, 130 L.Ed.2d 499 (1994).

     Cordova filed a state habeas application, which he amended

twice.    The trial court, following an evidentiary hearing on

Cordova's application, recommended that Cordova's habeas petition

be denied.    The Texas Court of Criminal Appeals denied all relief

in October 1995.    Ex parte Cordova, No. 16,148-02 (Tex. Crim. App.,

October 18, 1995).     Cordova then filed his federal petition for

habeas relief.     The district court denied Cordova's petition and

also denied a certificate of probable cause.     Cordova v. Johnson,

993 F.Supp. 473 (W.D. TX 1998).     This appeal followed.

                                  II.

     The State established essentially the same facts in the second

                                   2
trial as we reported in our initial opinion.                       See Cordova v.

Lynaugh,    838    F.2d    764    (5th     cir.      1988).       In    summary,    at

approximately 2:30 a.m. on August 4, 1979,                   George Cordova, Manuel

Villanueva and two other men approached Hernandez and Cynthia West,

who were parked in a well-lit parking lot.               West saw Cordova strike

Hernandez with a tire iron and Villanueva attack Hernandez with a

knife.     Cordova dragged West out of the car and forced her to a

nearby wooded area where he, Villanueva, and a third man raped her.

After the attackers left, West returned to the parking lot and

discovered Hernandez lying dead in a pool of blood.

                                         III.

     The standard for granting a certificate of probable cause is

whether Cordova has made a substantial showing that he was denied

a federal right.         Barefoot v. Estelle, 463 U.S. 880, 103 S.Ct.

3383, 77 L.Ed.2d 1090 (1983).              The Anti-terrorism and Effective

Death Penalty Act (“AEDPA”) is not applicable.                         After careful

consideration of the record, the briefs of the parties and oral

argument,    and   for    the    reasons       set   forth    below,    we   deny   the

certificate.

                                          A.

     Cordova argues first that the trial court's jury instructions

given during the punishment phase of his trial prevented the jury

from considering important mitigating evidence. Cordova predicates

this argument on the following charge, which the trial court gave

in the punishment phase of the trial:

                                           3
     "You are instructed that the law of the parties, on which
     you were instructed at the first phase of the trial, has
     no applicability to this phase of the trial.           In
     answering the Special Issues, you will consider only such
     evidence, if any, as you may believe relevant to the
     conduct, if any, of the defendant at the time of the
     offense, and to his future conduct." (emphasis added)

     Cordova contends that the language emphasized in the above

charge precluded the jury from considering his troubled background

and family history and the fact that Villanueva--his codefendant

and the triggerman--received a lighter sentence.   He reasons that

the jury would reasonably conclude that it could not consider that

evidence because it is not evidence of his conduct at the time of

the offense.

     We disagree.   Giving the charge a common sense interpretation

in light of all that transpired at trial, we are satisfied that

there is no "reasonable likelihood that the jury has applied the

challenged instruction in a way that prevents the consideration of

constitutionally relevant evidence." Boyde v. California, 494 U.S.

370, 380, 110 S.Ct. 1190, 1198, 108 L.Ed.2d 316 (1990). In context,

it is clear that the court gave the challenged instruction to

explain that the "law of the parties,"1 which applied during the

guilt phase of the trial, did not apply to the jury's sentencing

determination.

     1
         The trial court gave the following "law of the parties"
charge:    "A person is criminally responsible for an offense
committed by the conduct of another if acting with intent to
promote or assist the commission of the offense he solicits,
encourages, directs, aids or attempts to aid the other person to
commit the offense."

                                 4
     The   challenged     instruction       supplemented    the    court's   more

general instruction to the jury that it could consider

     all of the evidence submitted to you in the trial of the
     first part of this case wherein you were called upon to
     determine the guilt or innocence of the defendant, and
     all of the evidence, if any, admitted before you in the
     second part of the trial wherein you are called upon to
     determine the special issues hereby submitted to you.

     The challenged instruction was obviously necessary to make it

clear that one of the legal principles applicable to the guilt

phase of the trial--the law of the parties--had no application in

the punishment phase.        A reasonable jury, considering the court's

instruction as a whole, would not have interpreted it to preclude

them from considering Cordova's family background or the life

sentence his co-conspirator received.              See Lauti v. Johnson, 102

F.3d 166, 169-70 (5th Cir. 1996); Drinkard v. Johnson, 97 F.3d 751,

757-64 (5th Cir. 1996).

     Moreover,      the   record    demonstrates     that   Cordova's   counsel

understood that the jury could consider these mitigating factors.

During    closing    argument,      Cordova's   counsel     went   through   the

juvenile case report and highlighted Cordova's difficult childhood.

Counsel    also   outlined    the    fact   that   codefendant,     Villanueva,

pleaded guilty and that the state "saved his life."                     Defense

counsel drove this point home:

     Where is the justice when the man who drives that cold
     steel shaft into Jose Hernandez's neck is not before you
     or any other jury and the state says "we are going to
     save his life." And they bring the person to you who did
     not do that act, and tells you, "we want him to be dead."


                                        5
     Thus, when the instructions are considered in their entirety,

in the context of the entire trial, they did not preclude the jury

from considering the mitigating evidence proffered by Cordova.

                                            B.

     Cordova argues next that the trial court violated Penry v.

Lynaugh, 492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989), when

it refused to give a specific instruction to the jury authorizing

it to consider as a mitigating factor that Villanueva rather than

Cordova was the triggerman and that Villanueva received a life

sentence.

     To   the   extent       that      Cordova    contends   that     the     jury    was

prevented from considering as mitigating evidence that he was not

the triggerman, this argument is foreclosed by our cases.                             The

Texas capital sentencing scheme allows the jury to give adequate

consideration       to     evidence       that    the   defendant       was   not     the

triggerman.     See Nichols v. Scott, 69 F.3d 1255, 1267-68 (5th Cir.

1995); Stewart v. Collins, 978 F.2d 199, 201 (5th Cir. 1992); Drew

v. Collins, 964 F.2d 411, 420-21 (5th Cir. 1992).

     Cordova also argues that the jury was prevented under the

court's       instruction               from       considering          "that        his

triggerman/codefendant received a lesser life sentence."                             This

court   has   held    that       a    capital    defendant   is   not    entitled      to

introduce evidence of a codefendant's sentence.                       In Brogdon v.

Blackburn, 790 F.2d 1164 (5th Cir. 1986), we held that the trial

court did     not    err    in       excluding   evidence    of   a   co-defendant's

                                            6
sentence because that sentence was irrelevant to a defendant's

"’character, prior record, or the circumstances of the offense.’"

Id. at 1169       (quoting Lockett v. Ohio, 438 U.S. 586, 600 n.7, 98

S.Ct. 2954, 2962 n.7, 57 L.Ed.2d 973 (1978).               See also Penry, 492

U.S. at 328, 109 S.Ct. at 2952.

       Cordova argues that Brogdon does not control because in that

case we dealt with the admissibility of evidence of a codefendant's

sentence whereas in his case the evidence was admitted.                He argues

that    because    the   evidence     of   Villanueva's     life    sentence   was

admitted during the punishment phase, the jury was entitled to give

effect to that evidence.

       Cordova has failed to present any authority in support of his

argument that the court must give a Penry instruction directing the

jury to consider constitutionally irrelevant mitigating evidence.

We decline to announce such a rule.            To accept Cordova's position

would    eviscerate      Penry   by    requiring    a     special    instruction

regardless of the nature of the evidence.               The defendant has no

right to receive a special instruction directing the jury to

consider    certain      mitigating    evidence    unless    the    evidence    is

constitutionally mitigating. The evidence of Villanueva's sentence

had no relevance to Cordova's background or character or to the

circumstances of the offense that militate against imposing a death

sentence.     Penry, 492 U.S. at 318, 109 S.Ct. at 2946.                No Penry

instruction was required.

       Cordova has failed to make a substantial showing of the denial

                                           7
of a federally guaranteed right. We deny a certificate of probable

cause.   We also vacate the stay of execution.




                                 8